Name: 2014/481/EU: Council Decision of 14 July 2014 on the position to be taken on behalf of the European Union with regard to the participation in the CARIFORUM-EU Consultative Committee provided for by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part
 Type: Decision
 Subject Matter: European construction;  economic geography;  international affairs;  politics and public safety;  social affairs;  EU institutions and European civil service
 Date Published: 2014-07-22

 22.7.2014 EN Official Journal of the European Union L 216/1 COUNCIL DECISION of 14 July 2014 on the position to be taken on behalf of the European Union with regard to the participation in the CARIFORUM-EU Consultative Committee provided for by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (2014/481/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (1) (the Agreement), was signed on 15 October 2008, and is provisionally applied as of 29 December 2008. (2) Article 232(2) of the Agreement provides for its Joint Council to decide on the civil-society participation in the CARIFORUM-EU Consultative Committee, to ensure a broad representation of all interested stakeholders. (3) It is important to set up all the institutions provided for by the Agreement, especially the CARIFORUM-EU Consultative Committee that has not yet been convened, despite its role in promoting dialogue, cooperation and monitoring under the Agreement. (4) The European Economic and Social Committee has expressed its willingness to assist the CARIFORUM-EU Consultative Committee, by organising the selection of the European representatives for that Committee, and by assuming the function of the secretariat of that Committee in the initial period after it is set up. HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union with regard to the adoption of a decision of the CARIFORUM-EU Joint Council provided for by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, on its Consultative Committee, shall be based on the draft decision of the Joint Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 July 2014. For the Council The President M. MARTINA (1) OJ L 289, 30.10.2008, p. 3. DRAFT DECISION No ¦/2014 OF THE JOINT CARIFORUM-EU COUNCIL of set up by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part concerning participation in the CARIFORUM-EU Consultative Committee THE JOINT CARIFORUM-EU COUNCIL, Having regard to the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (the Agreement), and in particular Article 232(2) thereof, Whereas in the light of the objectives laid down under Article 1 of the Agreement, and the commitment to its monitoring provided for in Article 5 of the Agreement, it is appropriate to determine participation in the CARIFORUM-EU Consultative Committee, HAS DECIDED ADOPTED THIS DECISION: Article 1 1. The CARIFORUM-EU Consultative Committee (the Committee) shall be made up of forty (40) standing representatives of organisations of the civil society as follows: (a) twenty-five (25) in representation of organisations located in the CARIFORUM States; and (b) fifteen (15) in representation of organisations located in the European Union. 2. In each set of representatives referred to above, there shall be a balanced representation of: (a) employers' organisations, (b) trade unions, (c) other economic, social and non-governmental organisations, including development and environmental organisations; and (d) the academic community. 3. Standing representatives shall serve for two years. Relevant expertise and broad geographical and sectoral representation shall be ensured. 4. For the purposes of this Decision, organisations of civil society includes institutions, associations, foundations, advocacy groups and other entities of a non-governmental nature which have a non-profit making aim and which are able to provide advice or contribute specialised information on matters covered by the Agreement, as well as representatives of the academic community. 5. An organization shall be deemed to be located in the territory of a CARIFORUM State or European Union if such an organisation has its statutory office, central management and control in the territory of a CARIFORUM State or the European Union as the case may be. Article 2 1. The Committee shall be composed by the Joint CARIFORUM  EU Council of representatives of organisations of the civil society selected in accordance with Article 1 by the European Union and the CARIFORUM States, respectively. 2. The Joint CARIFORUM  EU Council may also modify the list of members when necessary. 3. Any vacancy in the membership of the Committee shall not invalidate the constitution of the Committee or impair the right of the remaining members to act. 4. A majority of the members selected by the European Union and a majority of the members selected by the CARIFORUM States shall constitute a quorum of the Committee. Article 3 Standing representatives may receive financial assistance for the discharge of their duties within the Committee. Article 4 Any organization fulfilling the requirements of paragraph 1 of Article 232 of the Agreement may attend meetings of the Committee as an observer. Article 5 The European Economic and Social Committee shall serve as the secretariat of the Committee for an initial period ending on 31 December 2014. Thereafter an organisation or entity selected by the CARIFORUM States followed by an organisation or entity selected by the European Union shall act alternatively for periods of 12 months as the secretariat of the Committee. Article 6 This Decision shall enter into force on [ ¦] Done at ¦, for the Joint CARIFORUM-EU Council